MEMORANDUM **
Rafael Ayala appeals from the 57-month sentence imposed following his guilty-plea *440conviction for importation of cocaine, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ayala contends that the district court erred by denying him a minor role adjustment under U.S.S.G. § 3B1.2 because it misinterpreted the Guidelines and improperly concluded that a courier convicted of importing drugs cannot qualify for a minor role reduction. We conclude that the district court did not misinterpret the Guidelines and did not clearly err in declining to apply a minor role adjustment. See United States v. Rosales-Rodriguez, 289 F.3d 1106, 1112 (9th Cir.2002); United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir.1994).
Ayala further contends that the sentence imposed was unreasonable because the district court relied on erroneous facts and imposed a sentence that was greater than necessary to achieve the sentencing goals. We conclude that the district court did not procedurally err, and that the sentence is substantively reasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.